Citation Nr: 1628656	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for multiple system atrophy and/or atypical Parkinson's disease for purposes of accrued benefits.

2.  Entitlement to dependency and indemnity compensation based upon service connection for the cause of the Veteran's death due to multiple system atrophy and/or atypical Parkinson's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1983, to include service in Vietnam, during the Vietnam era.  He died in October 2010.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 RO decision.  The appellant presented sworn testimony in support of her appeal during a September 2015 hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.






REMAND

Accrued benefits

The appellant seeks entitlement to accrued benefits.  She argues that the Veteran should have been service-connected for multiple system atrophy and/or at the time of his death and, so, was entitled to VA benefits this disability.  

The law provides that, upon the death of a Veteran, a surviving spouse or child may be paid periodic monetary benefits to which the Veteran was entitled at the time of the Veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The application for accrued benefits must be filed within one year after the date of the Veteran's death.  38 C.F.R. § 3.1000.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Therefore, in order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Claims for accrued benefits are derivative in nature, such that a "claimant's entitlement is based on [a] veteran's entitlement" to service connection.  Zevalkink v. Brown, 102 F.3d 1236, 1242   (Fed Cir. 1996).  The claim is based on evidence in the file at date of death, which means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000.

In this case, the Veteran was receiving benefits at the time of his death.  Service connection was in effect for a psychophysiologic disorder, a right shoulder disability, a low back disability, and for chronic rhinitis.  He had been receiving a total disability rating based upon individual unemployability since February 2003.  Importantly, the appellant does not claim that any of the benefits due to the Veteran with respect to his service-connected disabilities remain unpaid and the record indicates that all such benefits due at the time of the Veteran's death have been paid in full.  Therefore, the appellant is not entitled to accrued benefits based on the prior awards as all benefits due and owing with respect to all disabilities for which service connection was established prior to his death have been paid.

However, another potential theory of entitlement exists and should be developed in this case.  The RO denied a claim for service connection for Parkinson's disease and/or multiple system atrophy in November 2004.  Around the time that the Veteran died, in 2010, the VA added Parkinson's disease to the list of diseases for which service incurrence due to herbicide exposure may be presumed under law.  This addition provides a new theory of potential entitlement which was not considered in the November 2004 denial.  

VA has been engaged for many years in litigation regarding compensation for Vietnam veterans exposed to Agent Orange.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"); Nehmer v. United States Veterans Admin., 32 F. Supp.2d 1175 (N.D. Cal. 1999) ("Nehmer II").  District court orders in the Nehmer litigation have created an exception to many of the generally applicable rules regarding the adjudication of service connection claims for herbicide-related diseases.  

Newly-effective VA regulations implementing the holding in Nehmer, provide that a claim will be considered a claim for compensation for a particular covered herbicide disease if:  1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or 2) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816 (effective September 24, 2003).   In other words, VA should have re-adjudicated the Veteran's claim for service connection for Parkinson's disease after Parkinson's was added to the list of diseases affected by the legal presumption.  The RO did not do this at the time, although a similar review was performed in the May 2013 Statement of the Case in connection with the appellant's instant claim.  

Upon further review, however, the Board determines that the outcome of this accrued benefits claim rests upon the same factual basis as the dependency and indemnity compensation claim which is remanded below.  Therefore further adjudication of this matter must be deferred pending the evidentiary development requested below.  

Dependency and indemnity compensation

The appellant believes that the Veteran's death was caused by a disability which is related to his Vietnam service in some way, either as initially manifested during service, or as caused by exposure to herbicides.  

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death. 

According to the Veteran's death certificate, he died of multi system atrophy.  No other cause of death or contributing cause is listed on the certificate.  He died at home, no autopsy was performed, and his body was cremated.  

Review of the Veteran's private and VA medical records reflects that he had struggled with some sort of atrophic disease for many years prior to his death.  The original diagnosis assigned was that of Parkinson's disease.  The diagnosis was changed to atypical Parkinson's disease and then later to multi system atrophy.  

If the Veteran indeed had Parkinson's disease, then service connection for the disease may be presumed under law as due to herbicide exposure in Vietnam.  Multi-system atrophy does not qualify on its face, for the legal presumption, however.  38 C.F.R. § 3.307, 3.309.  Service connection for the cause of the Veteran's death may also be established by showing a direct connection to service, if all the evidence, including that pertinent to service, establishes that the disease was incurred during service or is otherwise related to service.  38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (1994).

Following a careful review of the Veteran's claims file, however, the Board determines that further evidentiary development is required prior to a final resolution of the appellant's claim for dependency and indemnity compensation.  

In 1992, the Veteran reported to the RO that he had been receiving medical care at the VA since 1986.  However, his claims file contains only a couple of VA treatment records dated in 1992 and 1993, and complete records beginning in 1996.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, complete VA records dated between 1986 and 1996 should be obtained for review by adjudicators.  

The Veteran's disease was puzzling by any measure, as shown by the appellant's hearing testimony and by his medical records.  Later records reflect the attempts of the neurologists who were treating him to seek the most accurate diagnosis and treatment for his disease.  Earlier records reflect a suspicion that he may have had a systemic collagen disorder in 1976, during service.  Other service treatment records reflect complaints of symptoms which were suspected to be psychosomatic.  The VA assigned a diagnosis of fibromyalgia in 1996 and at another point suspected possible rheumatoid arthritis based upon the Veteran's vague complaints of pain and weakness.  

Because of the questions surrounding the exact nature of the Veteran's disease, the Board finds that additional medical opinion is warranted.  Therefore, after obtaining the outstanding VA treatment records, the Veteran's claims file should be provided to a neurologist with appropriate expertise for review and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the Portland VA Medical Center, and all related clinics from 1986 through 1996 for inclusion in the file.  All archived and/or paper-based records must be retrieved from storage.

2.  After obtaining these outstanding records, the claims file should be provided to a VA neurologist with appropriate expertise for review and a written opinion and/or explanation.  The neurologist is requested to perform a longitudinal review of the file, to include the Veteran's voluminous service treatment records to determine whether any of the signs, symptoms, and observations recorded during service more, less, or equally likely represent early manifestations of the atrophic disease which eventually claimed his life.  

The neurologist is also requested to provide an explanation as to the nature of multiple system atrophy, and whether this disease likely has the same etiologies as Parkinson's and atypical Parkinson's disease, to include herbicide exposure.  Please discuss whether it is more, less, or equally likely that the Veteran's multiple system atrophy was simply a variant of Parkinson's disease, and alternatively whether it is more, less, or equally likely that multiple system atrophy was directly caused by herbicide exposure, or related to service in any other way.  A thorough explanation and rationale for all conclusions reached will greatly assist adjudicators.

3.  After the development requested above has been completed, the RO should again review the record, adjudicating the appellant's entitlement to accrued benefits and her entitlement to dependency and indemnity compensation.  If either benefit remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

